EXHIBIT 10.1





FORM OF FISCAL 2012 AWARD LETTER UNDER
FARMER BROS. CO. 2005 INCENTIVE COMPENSATION PLAN


Dear ______________:


The Compensation Committee (“Committee”) chose you to be a participant in fiscal
2012 in the Farmer Bros. Co. 2005 Incentive Compensation Plan (the “Plan”). Your
target award for fiscal 2012 was _____% of your [average monthly] base salary
for fiscal 2012, which the Committee determined based on your expected total
compensation, job responsibilities, [and] expected job performance [and, the
terms of your employment agreement], [prorated based on the [commencement date
of your employment] [date of your promotion to an executive officer of the
Company]]. [Your target award also includes a prorated target award under a
non-executive officer bonus plan in which you participated prior to your
promotion.]
In general, your bonus for fiscal 2012 was determined primarily by measuring the
Company’s financial performance and your achievement of individual goals. In
calculating your bonus under the Plan, Company financial performance was
weighted at 80%, and individual performance was weighted at 20%.
The Company’s financial performance was gauged by the level of achievement of
operating cash flow as determined from the Company’s audited financial
statements. “Operating cash flow” is defined as income from operations after
executive bonus accruals, excluding non-recurring items such as income from the
sale of capital assets, severance paid or payable to terminated employees,
interest expense, depreciation and amortization, pension related expense and
ESOP compensation expense. Subject to the Committee’s discretion under the Plan,
threshold operating cash flow of $16.0 million was required to be achieved in
fiscal 2012 to earn any bonus payout under the Plan. For fiscal 2012, the
Company’s operating cash flow was approximately $_______ million, resulting in a
percentage of achievement of _____%.
[The Committee has determined your level of achievement of each assigned
individual goal within a range of 0% to 150% and multiplied such percentage by
the weight originally assigned to each such goal. Your individual goals for
fiscal 2012, the weight given to each expressed as a percentage, and your level
of achievement as determined by the Committee are as follows:
Level of            Level of Achievement
Goal            % Weight    Achievement        on Weighted Basis
__________________        _________        %            %
__________________        _________        %            %
TOTAL                100%            %            %]
[Based on the commencement date of your employment, the Committee did not assign
individual goals to you, however based on the terms of your employment
agreement, in calculating your fiscal 2012 bonus the Company has assigned a
level of achievement of 100% to individual goals.]
Based on the foregoing, the Committee has determined your fiscal 2012
preliminary bonus award is $__________. Under the Plan, the preliminary bonus
award is subject to adjustment, upward or downward, by the Committee in its
discretion. The Committee also has the discretion to alter the financial
performance criteria and individual goals during the year and to decline to
award any bonus should the Committee determine such actions to be warranted by a
change in circumstances. For fiscal 2012, the Committee has determined not to
exercise any discretion to adjust your preliminary bonus award. As a result,
your fiscal 2012 final bonus award is $_________.
You are advised that the Committee may or may not choose to exercise its
discretion with respect to awards in the future. Further, you are reminded to
promptly contact the Committee in the event circumstances dictate reexamination
of originally assigned goals by the Committee.
The Committee has determined that your bonus award will be paid on a current
basis under the Plan. All awards are governed by the Plan provisions which
control any inconsistency with this letter.
Please let me know if you have any questions.


Very truly yours,
James J. McGarry
Compensation Committee Chairman
